Citation Nr: 1816206	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-27 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for schizophrenia, previously rated as major depressive disorder, recurrent with psychosis.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1971 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was scheduled to appear at a hearing in December 2017 before the undersigned Veterans Law Judge.  The Veteran did not appear for the hearing, but his representative did attend the hearing and presented relevant testimony as to the Veteran's claim.  A transcript of the hearing is associated with the record.

The record reflects that an October 2017 rating decision granted the Veteran entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  The Veteran has not appealed any aspect of that decision, to include the effective date assigned for the grant of a TDIU.  Therefore, the issue of entitlement to a TDIU is not currently before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's schizophrenia, which was previously rated as major depressive disorder, recurrent with psychosis, has not manifested in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 70 percent for schizophrenia, previously rated as major depressive disorder, recurrent with psychosis, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.130, Diagnostic Code 9201 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in January 2015.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and Social Security Administration records have been obtained and associated with the record, as have statements from the Veteran and others.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in May 2015 and April 2017.  The examiners reviewed the record, considered the Veteran's reported symptomatology, conducted mental status examinations, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his service-connected psychiatric disability has increased in severity since the April 2017 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran's representative attended a hearing before the undersigned Veterans Law Judge (VLJ) in December 2017.  At the hearing, the VLJ asked the Veteran's representative specific questions concerning the symptoms of and treatment for the Veteran's service-connected psychiatric disability.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's schizophrenia, which was previously rated as major depressive disorder, recurrent with psychosis, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9201, and the General Rating Formula for Mental Disorders.  Relevant to the issue on appeal, under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The VA General Rating Formula for Mental Disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact finder's primary focus when deciding entitlement to a given disability rating, and a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  The psychiatric symptoms listed in the above rating criteria are not exhaustive.  Rather, they are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.  Accordingly, consideration will be given to all symptoms of the Veteran's service-connected psychiatric disabilities that affect his level of occupational and social impairment.

The Veteran's Global Assessment of Functioning (GAF) scores are also for consideration.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)).  According to the pertinent sections of the DSM-IV, a GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  The Board notes that, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  The DSM-5 does not use the GAF scale to assess functioning.  However, the Board will consider the GAF scores of record assigned while the DSM-IV was in effect.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is for consideration, but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

Analysis

The Veteran seeks an increased rating for his service-connected schizophrenia, which was previously rated as major depressive disorder, recurrent with psychosis.  The Veteran's increased rating claim was received on December 18, 2014.  Therefore, the relevant rating period is from December 18, 2013, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  The Veteran's service-connected psychiatric disability has been rated as 70 percent disabling throughout the relevant rating period.

Turning to the relevant evidence of record, in his increased rating claim, the Veteran stated that he has not worked since January 2009 and that the only time that he feels good lately is when he is sleeping.  He stated that he sleeps too much, sometimes for days, due to hallucinations of his deceased wife coming back in the form of a fly.  He indicated that these hallucinations are "very embarrassing to even talk about".  He also sleeps because "I get overwhelmed with everyday life when my wife shows up and I desperately try to avoid having another nervous breakdown."  He has had depression and hallucinations since his wife died in 2000.  He feels that he does not fit in this world anymore.  He forgets things and his symptoms get worse the longer he is awake.  See correspondence from the Veteran received in December 2014.

The VA treatment records do not show that the Veteran received psychiatric or mental health treatment during the relevant rating period.  At the December 2017 Board hearing, the Veteran's representative stated that it had been at least three years since the Veteran received treatment for his service-connected psychiatric disability.  A May 2013 VA mental health care nursing triage note indicates that the Veteran had no abnormal behavior and had appropriate affect, but had an anxious mood.  His thought processes were coherent and goal-driven and he had appropriate thought content.  He reported no homicidal or suicidal ideation, but did endorse sleep disturbance.  He was assigned a GAF score of 55, which is indicative of moderate symptoms or moderate difficulty in social or occupational functioning.  The Veteran was scheduled for follow-up visits for mental health care, but did not show for those appointments.  At subsequent visits for physical health issues, he declined reappointment for mental health care for his schizoaffective disorder and referral to psychology for complex grieving.  In October 2017, he attended a cardiology consultation, where he reported that he would be getting married in two days and had a honeymoon planned for two weeks after that.  Later that same month, he was admitted for treatment of a cardiac condition.  A psychosocial assessment taken during that admission revealed that he had gotten remarried two weeks prior and that he reported being independent in his activities of daily living.  He was in no apparent psychological distress.  He had a "slightly odd" affect, but otherwise had no gross abnormalities and his speech was within normal limits.  He reported that he enjoys boating, motorcycling, and fishing.

At the December 2017 Board hearing, the Veteran's representative testified that the Veteran's main psychiatric symptom was persistent hallucinations of his wife appearing as an insect.  The Veteran also has disorientation to time and place, as well as memory loss, which is why the Veteran was not present for the hearing.  The representative stated that the Veteran does not have gross impairment of thought process or communication, does not exhibit grossly inappropriate behavior, and is not a danger to himself or others.  In addition, he asserted "we believe that the total occupational impairment, not so much his social impairment, but a total occupational impairment is evident".

The record shows that the Veteran was found disabled by the Social Security Administration and awarded disability benefits from November, 24 2010, based on a primary diagnosis of other and unspecified arthropathies and a secondary diagnosis of affective disorder.  The determination was also based in part on the Veteran's age, education, and work history.  The records relating to the Veteran's claim for Social Security Administration disability benefits include an assessment by a medical consultant, who opined that the Veteran's psychiatric disabilities have a mild or moderate effect on his activities of daily living, a mild effect on his social functioning, and a mild effect on his ability to maintain concentration, persistence, or pace, and that they would result in one or two episodes of deterioration of extended during per year.  The medical consultant further opined that the disabilities would have a moderate effect on the Veteran's ability to respond appropriately to changes in the work setting and to be aware of normal hazards and take appropriate precautions.  Another medical consultant opined that the Veteran would be able to sustain and persist at simple, repetitive tasks, with some contact in the work place despite his psychiatric disabilities.  In addition, the Veteran can adapt to minor changes with simple work-like demands.

At the May 2015 VA examination, the Veteran indicated that he speaks with his son and daughter on the phone and visits his son and grandson sometimes.  He sees his sister every year at Christmas and speaks to his brother about once every two years.  He goes to The American Veterans a couple of times per week to speak with fellow veterans, but does not socialize beyond that.  He prefers to be alone and stays at home most of the time.  His last job was fixing corporate jets, and was let go from that job because of cutbacks.  He has tried to find jobs since then, but has been unsuccessful.  He attributes his lack of success in that regard to being overqualified for the jobs he has applied for.  He also had difficulty remembering things at his last few jobs.  In terms of mental health treatment, he has gone to therapy off and on for years, but was not currently attending therapy or taking medications.  The examiner noted that the Veteran was 15 minutes late for the examination due to difficulty finding office.  He was disheveled, unkempt, and somewhat malodorous.  His affect was restricted.  However he was alert and oriented to three spheres, and his speech was clear and logical for the most part, although at times he gave responses that were not relevant to the question asked.  The examiner indicated that the Veteran's service-connected psychiatric disability resulted in the following symptoms: depressed mood; anxiety; panic attacks weekly or less; chronic sleep impairment; impairment of short- and long-term memory, for example, retention of highly learned material while forgetting to complete tasks; speech intermittently illogical, obscure, or irrelevant; impaired judgment; disturbances in motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or worklike settings; inability to establish and maintain effective relationships; suicidal ideation; persistent delusions or hallucinations; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living.  The examiner opined that, overall, the disability results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

At the April 2017 VA examination, the Veteran indicated that he lives alone but has occasional visits from friends.  He keeps in touch with his living siblings and with his children.  He sees his grandson regularly.  He enjoys cooking, browses the internet, takes naps, listens to music, goes fishing, and goes for a walk once in a while.  He has some old friends, some new friends, and noted that "I try to be a friendly guy".  He drives, manages his own finances, and is fully independent in his activities of daily living.  He reported that he last worked in 2008 and was in receipt of Social Security Administration disability benefits due to physical limitations and memory problems.  He described his memory as "shot" and indicated that his depression relates to the memory loss.  The examiner noted that the Veteran was poorly groomed, had an unwashed odor, and had diminished emotional expression.  The Veteran again reported that he perceives flying insects as appearing like his deceased wife.  The examiner indicated that the Veteran's service-connected psychiatric disability resulted in the following symptoms: anxiety, suspiciousness, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or worklike settings, and inability to establish and maintain effective relationships.  The examiner opined that, overall, the disability results in occupational and social impairment with reduced reliability and productivity.  In a May 2017 addendum, the examiner further stated that the Veteran's psychiatric symptoms diminish his capacity for reliable and cooperative behavior in any job, including those that involve sedentary or physical roles.

In view of the above, the Board finds that at no time during the relevant rating period did the Veteran's psychiatric symptoms more closely approximate the criteria for a 100 percent rating under Diagnostic Code 9201 in terms of severity, frequency, and duration.  Specifically, the Veteran did not have total occupational and social impairment due to his service-connected psychiatric disabilities.  He did have difficulties both in terms of occupational ability and social functioning, but was able to maintain relationships with family and friends; participate in various leisure activities, including going to The American Veterans, where he would interact with other veterans; interact appropriately with his care providers during that time; and perform his activities of daily living independently, including driving and handling his own finances.  The record also indicates that he got married and went on a two-week honeymoon in October 2017.

The Board acknowledges that the Veteran has endorsed symptoms of persistent hallucinations and disorientation to time or place.  Additionally, both the May 2015 and April 2017 VA examiners noted the Veteran's poor hygiene.  However, the Veteran has not shown gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; or memory loss for names of close relatives, his own name, or other such personal information at any time during the relevant rating period.  His poor hygiene is more akin to "neglect of personal appearance and hygiene" as listed in the 70 percent rating criteria than to "intermittent inability to perform activities of daily living" as listed in the 100 percent rating criteria, as the Veteran has been independent in his activities of daily living in all other respects throughout the relevant rating period.  In addition, the Board notes that the May 2015 VA examiner and the April 2017 VA examiner provided opinions corresponding to the 70 percent or 50 percent rating criteria under Diagnostic Code 9201, respectively.  Therefore, the Board finds that, although the Veteran may have exhibited some of the symptoms listed as examples under the 100 percent rating criteria, his service-connected psychiatric symptoms have overall more closely approximated the level contemplated by the 70 percent criteria in terms of severity, frequency, and duration.  See Vazquez-Claudio, 713 F.3d at 118.  He did not have total social impairment due to his service-connected psychiatric disability, as required for a 100 percent rating.

The Board notes that the rating criteria under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  In determining the appropriate ratings for the Veteran's service-connected psychiatric disability, the Board has considered all of the Veteran's psychiatric symptoms that may be attributed to that disability, to include symptoms other than those specifically listed in the relevant rating criteria.  Neither the Veteran nor his representative has raised any other issues with regard to the rating for the service-connected psychiatric disabilities, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected psychiatric disability, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered his reported symptoms.  The Veteran is also credible in his belief that he is entitled to higher ratings.  However, the Veteran is not competent to render an opinion as to the relative severity of his service-connected psychiatric disabilities, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  The Board instead relies on the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders.  The probative evidence does not support a finding that a rating in excess of 70 percent is warranted for the service-connected psychiatric disability.

The Board therefore finds that the criteria for entitlement to a rating in excess of 70 percent for schizophrenia, which was previously rated as major depressive disorder, recurrent with psychosis, have not been met at any time during the relevant rating period.  Accordingly, there is no basis for staged ratings of the Veteran's service-connected psychiatric disability pursuant to Hart, 21 Vet. App. at 519, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for schizophrenia, previously rated as major depressive disorder, recurrent with psychosis, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


